Citation Nr: 18100186
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-31 629
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
Entitlement to service connection for a left hip disability, to include as caused by the service-connected right knee disability, entitlement to service connection for a right hip disability, to include as caused by the service-connected right knee disability, entitlement to service connection for a left knee disability, to include as caused by the service-connected right knee disability, and entitlement to an initial evaluation in excess of 10 percent for a right knee disability are remanded for additional development.
Background
The Veteran had honorable active duty service with the United States Marine Corps from August 1968 to May 1970 and March 1980 to May 1981.
These matters are before the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in relevant part, granted entitlement to service connection for a right knee disability with an initial evaluation of 10 percent, and denied entitlement to service connection for a left knee disability, and bilateral hip disabilities.  The Veteran filed a Notice of Disagreement in July 2013.  Statements of the Case were issued in August 2014 and March 2016.  The Veteran filed his Substantive Appeals in August 2014 and April 2016, and requested a videoconference hearing before the Board.
In December 2017, the Veteran and his significant other testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the record.
Remand
Unfortunately, remand is necessary to adjudicate the issues on appeal.
In the Veterans December 2017 videoconference hearing, he reported that the symptoms associated with his right knee disability have worsened since the previous examination in April 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veterans contention that the pertinent disability had increased in severity).  In the present case, it has been almost 5 years since the Veteran was last afforded a VA examination to determine the current severity of his right knee disability, and he has specifically asserted that his condition has worsened since this examination.  As such, a new VA examination is warranted to more accurately assess the severity of the Veterans right knee disability.
Additionally, the April 2013 nexus opinions pertaining to the Veterans left knee and bilateral hip disabilities are insufficient for adjudicative purposes.  Firstly, the examiner does not provide an opinion with respect to direct service connection for the Veterans left knee disability, which the Veteran contends he initially injured in the same accident that caused the disability to his right knee.  Second, the examiner does not appear to consider the Veterans reports of ongoing symptomatology associated with the Veterans left knee since discharge from service.  The Veteran reported that both knees exhibited pain and instability after the initial injury.  Finally, the examiner did not provide a sufficient opinion regarding secondary service connection as she omitted discussion of the Veterans altered gait due, at least in part, to pain in his right knee.  The examination report notes an altered gait and limp, but the examiner did not explain why such an abnormal gait could not have caused the Veterans bilateral hip and left knee disabilities.  Instead, a cursory opinion was provided, indicating that the Veterans work as a truck driver caused his disabilities.  No explanation for that opinion was provided.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new VA examination with thorough nexus opinions is necessary on remand.
 
The matters are REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
2. Contact the Veteran and obtain a release in order to request any and all outstanding private medical records associated with the disability on appeal, to include physical therapy records referenced in his December 2017 hearing.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.
3. Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess his bilateral knee and hip disabilities.  The Veterans claims file and a copy of this remand must be made available for review by the examiner assigned to this case with particular attention to this remand, as well as lay statements of record.  All indicated tests and studies should be performed. 
(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veterans left knee disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?
The examiner must consider the Veterans reports of injury to his left knee in service, as well as ongoing symptomatology following discharge from both periods of active duty.  The examiner should address the February 1981 service treatment record indicating that both knees were injured in the previous period of active duty service.  The examiner must also consider the Veterans reports of self-treating with over the counter medication and braces due to his lack of insurance following discharge, as well as the lay statement from the Veterans older brother that reported observable symptomatology associated with both of the Veterans knees following discharge from active duty.
(b)  If not, is it at least as likely as not (50 percent or greater probability) that the Veterans left knee disability was caused by or aggravated by his service-connected right knee disability?
The examiner must consider reports of the Veterans altered gait, both as documented in medical records and his own lay statements.  The examiner is reminded that the Veteran is competent to report observable symptomatology, such as pain, associated with a disability.  If the examiner believes that the Veterans profession more likely than not caused his left knee disability, a thorough rationale must be provided.
(c)  Is it at least as likely as not (50 percent or greater probability) that the Veterans bilateral hip disabilities were caused by or aggravated by his service-connected right knee disability?
The examiner must consider reports of the Veterans altered gait, both as documented in medical records and his own lay statements.  The examiner is reminded that the Veteran is competent to report observable symptomatology, such as pain, associated with a disability.  If the examiner believes that the Veterans profession more likely than not caused his bilateral hip disabilities, a thorough rationale must be provided.
(d)  Assess the present nature and severity of the Veterans right knee disability, to include subjective reports of instability.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
 
4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

